Oiiief Justice Bwino
delivered the opinion of the Court.
We have examined with deliberate care and scrutiny, the heavy record in this angry controversy between two brothers, andaré entirely satisfied with the decree of the Circuit Court, so far as a decree has-been rendered, and it being a mere matter of fact case, we deem it a.useless waste of time to argue the case, which has been ably and ingenuously done, in extenso, by the counsel on each side, or present the views which has brought us to this conclusion. It would avail nothing to the parties or to the public to do so, but would be inflicting on the Court, already overburdened, increased and unnecessary labor-As to the payment of the debts of the firm, the Chancellor has retained control over the subject, and will, no doubt, make such decree for their payment out of the partnership land, or otherwise, as will be just to each of the partners. If full jnstice has not been done Waller Rodes, in treating other debts contracted by him, in his own name, as contracted for the benefit of the partnership, than those which have been allowed, it is his own fault: 1st, In not contracting those debts in the name of the firm; and 2dly, In failing to show, by any sort of evidence, that the proceeds were applied to the benefit of the firm.
And J. C.' Rodes has no right to complain, as to other debts, if the Court was not satisfied, that as to them, the matter should be committed to an Auditor for further proof, it being just and equitable, if the proceeds were applied to partnership purposes, that they should be paid out of the partnership funds. This Court should not reverse, merely because the Court, not being satisfied as to this matter, has not rendered a final decree.
Robinson fy Johnson for W. Rodes: Robertson for J. C. Rodes.
The decree of the Circuit Court is affirmed, wilh costs, 9 on the errors and cross errors.